DETAILED ACTION

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

	Authorization for this Examiner’s Amendment was given in a telephone interview with Marc Kaufman (Reg. No. 35,212) on 4th November 2021.
This application has been amended as follows:
IN THE CLAIMS
Replace the following claims listed as follows.

Claim 1:
A system configured for monitoring and correcting cyber security practices on a computing environment having computing assets, the system comprising: 
one or more hardware processors configured by machine-readable instructions to: 
(a) receive a cyber security policy defining changes to be applied to computing assets, the cyber security policy further defining procedures to be taken by an organization for effecting the changes, the cyber security policy further defining timing at which the procedures should be implemented; 
(b) determine a set of risk management parameters which indicate a state of the computing environment at a time of collection of the risk management parameters, wherein the set of risk management parameters is determined based on at least one of the procedures; 
(c) collect successive sets of values of the risk management parameters at predetermined times; 
(d) determine, based on at least two of the sets of values of the risk management parameters, that at least one of the procedures has not resulted in the corresponding changes being applied to the computing assets based on the timing at which the procedures should be implemented defined by the cyber security policy such that expected changes associated with the defined procedures to be taken at the defined timing by the organization for effecting the changes have not been affected as it should be according to the received cyber security policy; and 
(e) in response to (d) after determining what causes to the corresponding changes have not occurred based on the analysis of (d), adjust at least one of the procedures of the security policy to create an adjusted security policy and apply the adjusted security policy to the computing environment accordingly. 

Claim 8:
A computer-implemented method for monitoring and correcting a cyber security policy on a computing environment having computing assets, the method comprising: 
(a) receiving a cyber security policy defining changes to be applied to computing assets, the cyber security policy further defining procedures to be taken by an organization for effecting the changes, the cyber security policy further defining timing at which the procedures should be implemented; 
(b) determining a set of risk management parameters which indicate a state of the computing environment at a time of collection of the risk management parameters, wherein the set of risk management parameters is determined based on at least one of the procedures; 
(c) collecting successive sets of values of the risk management parameters at predetermined times; 
(d) determining, based on at least two of the sets of values of the risk management parameters, that at least one of the procedures has not resulted in the -3-Docket No. 30-00002-US-CIP corresponding changes being applied to the computing assets based on the timing at which the procedures should be implemented defined by the cyber security policy such that expected changes associated with the defined procedures to be taken at the defined timing by the organization for effecting the changes have not been affected as it should be according to the received cyber security policy; and 
(e) in response to (d) after determining what causes to the corresponding changes have not occurred based on the analysis of (d), adjusting at least one of the procedures of the security policy to create an adjusted security policy and apply the adjusted security policy to the computing environment accordingly.





Allow Subject Matter

Claims 1 – 14 are allowed.
The following is an examiner’s statement of reasons for allowance:
The above mentioned claims are allowable over prior arts because the CPA (Cited Prior Art) of record fails to teach or render obvious the claimed limitations in combination with the specific added limitations recited in each of the independent claims 1 & 8 (& associated dependent claims).

This communication warrants No Examiner's Reason for Allowance, applicant's reply make evident the reasons for allowance, satisfying the “record as a whole” proviso of the rule 37 CFR 1.104(e).  Specifically, in view of Appeal Brief filed on 21 October 2021 and an authorization for this Examiner’s Amendment given in a telephone interview with Marc Kaufman on 4th November 2021, the claimed subject matters are thus distinctly pointed out as patentable features persuasive to place the application in the condition for allowance – as such the reasons for allowance are in all probability evident from the record and no statement is deemed necessary (see MPEP 1302.14).
Any comments Applicants considers necessary must be submitted no later than the payment of the Issue Fee and to avoid processing delays, should preferable accompany the Issue Fees.  Such submission should be clearly labeled “Comments on Statement of Reasons for Allowance”.  In event of any post-allowance papers (e.g. IDS, 312 amendment, petition, etc.), Applicant is exhorted to mail papers to the Production Control branch in Publications or faxed to post-allowance papers correspondence branch at (703) 308-5864 to expedite issuing process or call PUB's Customer Service if any questions at (703) 305-8497.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LONGBIT CHAI whose telephone number is (571)272-3788.  The examiner can normally be reached on Monday - Friday 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynn D. Feild can be reached on 571-272-2092.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

           /LONGBIT CHAI/Primary Examiner, Art Unit 2431                                                                                                                                                                                                                 (No. #2252 - 2021)